DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-16 and 21 are currently under examination. Claims 17-20 are withdrawn from consideration. Claims 1 and 21 are amended.
Previous Grounds of Rejection
Regarding claims 1-6, 9-13, 15-16 and 21, the rejection under 35 U.S.C. 103(a) as being unpatentable over Jin et al. (CN 106975447 A) stands.
Regarding claims 14-15, the rejection under 35 U.S.C. 103 as being unpatentable over Jin et al as applied to claim 1 above, and further in view of Morris et al. (US 2015/0173368 A1) stands.
Regarding claims 7-8, the rejection under 35 U.S.C. 103 as being unpatentable over Jin et al as applied to claim 1 above, and evidenced by Morris et al. (US 2011/0217217 A1) stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-6, 9-13, 15-16 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jin et al. (CN 106975447 A, Publication date: Jul. 25, 2017 and earliest priority date: Apr. 6, 2017; Machine-generated English translation is attached).
Regarding claims 1, 10, 16 and 21, Jin et al. teach a method of room temperature making of metal-organic-frameworks precursor comprising brisk stirring an aqueous Ni salt precursor with 1,3,5-benzenetridcarboylic acid (applicant’s elected ligand) at room temperature in aqueous ethanol solution (applicant’s homogenized solution). 
Although Jin et al. do not specific disclose nanostructured MOF having an average size of from 1 nm to 500 nm prior calcination as per applicant claim 1, since Jin et al. teach all of the claimed reagents, composition and method of making a nanostructured MOF, the physical properties of the resulting nanostructured MOF (i.e., at least one nanosized dimension having an average size of from 1 nm to 500 nm, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claims 2 and 9, the method taught by Jin et al. comprises 0.414g gram of trimesic acid in 100 mL water/ethanol ([0030], Example1).
The difference in concentration will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Jin et al. 
Regarding claim 3, as discussed above, the method taught by Jin et al. comprises trimesic acid 1,3,5-benzene tricarboxylic acid (BTC) as the instant claim.
Regarding claims 4-6, as discussed above, the method taught by Jin et al. comprises brisk stirring 400-1000r/min aqueous solution of trimesic acid 1,3,5-benzene tricarboxylic acid (BTC) and vigorously mixing with Ni salt solution  a period of time 0.5 hour to 24 hours to form homogenized mixture as the instant claims ([0011]).
Regarding claim 11, the method taught by Jin et al. comprises Ni salt of nitrate or acetate as the instant claim (applicant’s elected silver acetate) ([0053]).
Regarding claim 12, the method taught by Morris et al. comprises co-solvent such as ethanol as the instant claim ([0048] and [0053]).
Regarding claim 13, as discussed above, the process taught by Jin et al. comprise an amount of time from 0.5 hour. 
Although Jin et al. do not specific disclose an amount of time less than 20 minutes as per applicant claim 13, the length of time under which a chemical reaction is performed is considered to be a result effective variable because, it is well known in the art that depending upon the exact reaction conditions, the time to completion of reaction will vary, and one of ordinary skill in the art would be expected to be able to determine the time it takes for a reaction to go to completion, given the general conditions taught by Jin et al.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al as applied to claim 1 above, and further in view of Morris et al. (US 2015/0173368 A1).
As discussed above, Jin et al. teach a method of room temperature making of metal-organic-frameworks nanostructure nickel nanocomposite comprising brisk stirring an aqueous Ni salt precursor with 1,3,5-benzenetridcarboylic acid (applicant’s elected ligand) at room temperature in aqueous ethanol solution (applicant’s homogenized solution). The resulting Ni nanocomposite particles have an average diameters 5-100 nm which reads on the instant claimed limitations (claims 1-10).
Although Jin et al do not specific disclose applicant’s elected AgBTC, Morris et al. teach a method of making nanostructure including Ag and Ni salts of BTC ([0054]).
 In light of the disclosure of Morris et al. of the equivalence and interchangeability of Ni salt of BTC as disclosed in Jin et al. (claims 1-10), with AgBTC as presently claimed and applicant’s elected species, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the Ni salt of BTC of Jin et al. with the Ag salt of BTC taught by Morris et al. as an alternative nanocomposite to obtain the invention as specified in the claim 14, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Regarding claim 15, as discussed above, although the combined references of Morris et al. and Jin et al. do not specific teach physical properties such as BET surface area, an average pore volume, adsorption capacity for N2 as per applicant claim 15, Jin et al. and Morris et al. teach all of the claimed reagents, composition and method of making AgBTC, the physical properties of the resulting composition (i.e., average pore volume, adsorption capacity for N2, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1]

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al as applied to claim 1 above, and evidenced by Morris et al. (US 2011/0217217 A1).
Regarding claims 7-8, as discussed above, the method taught by Jin et al. comprises brisk stirring 400-1000 r/min aqueous solution of trimesic acid 1,3,5-benzene tricarboxylic acid (BTC) and vigorously mixing with Ni salt solution  a period of time 0.5 hour to 24 hours to form homogenized mixture as the instant claims ([0011]).
Although Jin et al do not specific disclose sonicating as per applicant claims 7-8, it is well known to include sonicating in process for preparing metal BTC salt composites by stirring and sonicating water/ethanol mixture as evidenced by Morris et al. ([0239]).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 10/03/2022, with respect to claims 1-16 and 21, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued the Office has failed to provide sufficient rationale or evidence to establish that the MOF precursor produced in step (1) of the Jin patent inherently have the claimed average particle size of from 1 nm to 500 nm. Under the inherency doctrine, the Office must provide sufficient rationale or evidence tending to show inherency to properly maintain a rejection based on inherency. MPEP § 2112(IV) (citing Ex parte Levy, 17 U.S.P.Q.2d (BNA) 1461, 1464 (B.P.A.I. 1990) ("In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the prior art." (emphasis added)).
Applicant argued that the Office has failed to provide sufficient rationale or evidence to establish that the MOF precursor produced in step (1) of the Jin patent necessarily and inevitably have the claimed average particle size of from 1 nm to 500 nm, at least because the Jin et al. manuscript (catalysis Communications, 2018, 107, 43-47) shows that the MOF precursors produced under similar conditions as those described in Jin et al. have an average particle size on the micrometer scale, and thus the rejection should be withdrawn as being improper (Remarks, pages 6-10).
The Office respectfully disagrees. As set forth in the previous office action dated on 06/03/2022, , Jin et al. teach a method of room temperature making of metal-organic-frameworks precursor comprising brisk stirring an aqueous Ni salt precursor with 1,3,5-benzenetridcarboylic acid (applicant’s elected ligand) at room temperature in aqueous ethanol solution (applicant’s homogenized solution). 
The Previous Office action was based on the prior art of Jin et al. (CN 106975447 A), not Jin et al. manuscript (catalysis Communications, 2018, 107, 43-47). The process described on Jin ‘477 is different from the described in Jin manuscript, i.e., stirring rate of the reaction mixture for a period of time 0.5 hour to 24 hours (claim 5), the volume ratio between ethanol and water (claim 4), drying and calcination temperature, etc.
Although Jin et al. do not specific disclose nanostructured MOF having an average size of from 1 nm to 500 nm prior calcination as per applicant claim 1, since Jin et al. teach all of the claimed reagents, composition and method of making a nanostructured MOF, the physical properties of the resulting nanostructured MOF (i.e., at least one nanosized dimension having an average size of from 1 nm to 500 nm, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).
As such, the rejection of claims 1 as set forth in the office action mailed 4/28/2009, is proper and stands.
The rejection for the remaining claims, 2-16 and 21, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
        
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).